Citation Nr: 0305726	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  95-37 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 9, 2000, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

2.  Entitlement to an increased rating for a dysthymic 
disorder, currently evaluated as 50 percent disabling.  

3.  Entitlement to a rating higher than 30 percent for the 
dysthymic disorder prior to March 9, 2000.  

4.  Entitlement to a compensable rating for azoospermia.  


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from September 1973 to September 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

After the veteran testified before a member of the Board in 
May 2001, the case was remanded in August 2001.  In January 
2003, the veteran was notified that the Board no longer 
employed the person who had presided over his hearing in May 
2001, so he had the right to another hearing before another 
member of the Board.  And in response, he indicated that he 
wants a video-conference hearing before another member of the 
Board who will ultimately decide his claims.  So another 
hearing must be scheduled with a different member of the 
Board, who, incidentally, is now called a Veterans Law Judge 
(VLJ).





Accordingly, the case is REMANDED to the RO for the 
following:

Schedule the veteran for a video-
conference hearing, in accordance with 
the docket number of his appeal, and 
notify him of the date, time and location 
of the hearing.  If, for whatever reason, 
he changes his mind and decides that he 
does not want another hearing, then this 
must be documented in writing in his 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The appellant 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

